DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0126573 to Hosseini in view of US 2014/0340730 to Bergh.
Regarding claims 1-13 and 23-27 Hosseini discloses laser filaments/microtracks that are introduced into a substrate with laser pulses [0042], the filament spacing is selected based on thickness/strength of the substrate [0078-0079] and laser pulses [0011, 0042], the substrate is separated/cleaved along the edge separation line (claim 35). Hosseini additionally suggests basing the perforation spacing on the thickness of the material [0078].
Hosseini does not state the reference stresses nor roughness. However, Bergh notes the stress of the bulk of the substrate [0075] and peripheral edge stress [0080] and selects laser conditions based on conditions including stress, modulus, strength, failure probability, thermal expansion, transition, and chemical strengthening to improve the stress value in the bulk and edge regions of the glass substrate [0099]. Bergh also discloses characterizing the process based on a face surface roughness less than 5 μm rms [0115] and also optimizes spacing based on mechanical properties [0084].
The advantage of selecting conditions based on the substrate stress values is to improve the stress value in the substrate. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Hosseini by selecting laser conditions based on conditions including spacing, stress, modulus, strength, failure probability, thermal expansion, transition, and chemical strengthening as suggested by Bergh with the method of Hosseini in order to improve the stress value in the substrate. Additionally, the conditions are routine optimization. MPEP 2144. 
Claims 1-13 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0126573 to Hosseini in view of US 2014/0340730 to Bergh and US 2015/0165560 to Hackert.
Regarding claims 1-13 and 23-27 Hosseini and Bergh disclose the above, but do not discuss specific spacings. However, Hackert discloses perforating a brittle material with adjacent perforations spaced 0.5-15 microns apart, and between 2 and 8 microns [0070], and bases this spacing selection on a reference spacing based on the material and size of the cut desired [0073-0074].
The advantage of selecting specific spacings are to ease the cutting of the material based on the material and size of the cut desired. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Hosseini and Bergh by selecting specific spacings in order to ease the cutting of the material based on the material and size of the cut desired as discussed in Hackert. Additionally, the spacings are routine optimization. MPEP 2144.
Response to Arguments
Applicant argues that Hosseini only discloses that larger breaking forces are required for larger spacings, and smaller spaces are required for maintaining the fracture along the separation line, and as Hosseini only discloses optimization between these competing mechanisms, there is no disclosure or suggestion that would allow a person of ordinary skill to result in the spacing of claim 1. The examiner respectfully disagrees. Hosseini discloses a defect spacing that is based on material composition/strength [0079] and varying this spacing based on material and thickness to obtain a desired cleave quality and force [0079]. As Hosseini suggests basing the spacing on material composition/strength it is respectfully maintained that a person of ordinary skill would arrive at a routine optimized spacing based on the mechanical properties of the workpiece. Bergh also discloses characterizing the process based on a face surface roughness less than 5 μm rms and also optimizes spacing based on mechanical properties [0084]. There is no discouragement of obtaining the claimed values in Hosseini nor Bergh and therefore it is respectfully maintained that there is no teaching away, MPEP 2145.
Applicant argues that the art does not set stresses equal as in the manner claimed, as the claimed reference stresses are set equal to one another and a maximum thermal stress and inner tensile stress. As Bergh recognizes a maximum inner stress at the center [0079] and the probability of failure at locations on the substrate based on reference stresses based on thickness and mechanical properties of the glass [0099], it is respectfully maintained that reference stresses would be optimized to be equal to a maximum value and inner tensile stress on a substrate of relatively uniform thickness and composition (Figs. 1A and 1B) where the spacings and laser parameters are optimized based on the same thickness and composition [0084] and therefore the stresses dependent on the thickness and composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761